Citation Nr: 1130475	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-24 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, including from May 1942 to December 1945, from February 1946 to December 1947, and from February 1948 to September 1962.  He served in World War II and the Korean War, and was awarded the Purple Heart Medal.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2004 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida that denied service connection for a right knee disability.

The Veteran presented testimony on personal hearing in April 2007 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcript is of record.

The case was remanded for further development by Board decisions in July 2007, August 2009, June 2010, and December 2010. The Board is also satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Right knee disability, diagnosed as arthritis, was not manifest during service and is not attributable to service, nor was arthritis manifested within one year of retirement from service.



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he injured his right knee in 1956 while working at Walter Reed Army Medical Center (WRAMC), and has continuing residuals thereof for which service connection is warranted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in July 2004, supplemented by correspondence dated in August 2007 that addressed the required notice elements.  The letters informed the appellant of the evidence required to substantiate the claim, and of the appellant and VA's respective duties for obtaining evidence.  The effective date elements of the claim were addressed in the latter communication. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any timing defect was cured given that the Veteran was subsequently provided a supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been reviewed.  Extensive VA outpatient records have been received and considered.  He presented testimony on personal hearing in April 2007.  The claim has been remanded on a number of occasions for further development, to include requests for records, additional information, and for VA examinations that were conducted in January and August 2010.  Furthermore, under the presumption of regularity, in the absence of clear evidence to the contrary, it is presumed that public officers have properly discharged their duties.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The appellant's assertions and the whole of the record have been carefully considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for a right knee disorder is ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the case of any veteran who engaged in combat with the enemy in active service, there is a relaxed standard of proof for combat-related claims. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Specifically, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, and not to whether the veteran has a current disability or whether a current disability is linked to the incident in service; those two questions require medical evidence. See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  However, lay evidence can be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Factual Background

Service personnel records show that the Veteran was stationed at Walter Reed Army Medical Center (WRAMC) from February 1954 to July 1959.  His DD-214 reflects a military occupational specialty of surgery operating room specialist.

Service treatment records show no treatment for right knee complaints or findings.  In late May 1959, the Veteran was seen for left knee pain for which he received treatment over the course of a week.  This was diagnosed as probable "osteoarthritis" and he received physical therapy.  X-rays of both knees in May 1959 disclosed no evidence of bone or soft tissue pathology.  On service retirement examination in July 1962, the Veteran denied a 'trick' or locked knee.  The musculoskeletal system and lower extremities were evaluated as normal.  The clinician noted that the Veteran had been treated for osteoarthritis at WRAMC in 1957 but did not specify any joint affected.  It was also recorded that he had had a transient episode of left knee pain two years before.  

Post service, the Veteran submitted claims for service connection of various disorders, including the left knee, in December 1962, October 1963, and October 1963.  No claim for a right knee disorder is demonstrated.  

The Veteran was afforded a VA examination in May 1963 and referred only to left knee pain and symptoms.  He denied having trouble with other joints.  On musculoskeletal examination, no right knee findings were noted, and no diagnosis was provided.  A rating decision dated in March 1964 denied the Veteran's claim for service connection for a left knee disorder.  

VA outpatient records dated in May 1977 reflect that the appellant sought treatment for pain and stiffness of both knees.  An assessment of bilateral knee degenerative joint disease was recorded. 

A medical report dated in April 1983 from J. W. Soshea, M.D., noted that the Veteran provided history of developing swelling and morning stiffness in his knees around the beginning of October 1976.  It was reported that he had a great deal of rheumatic involvement with 43 tender and 30 swollen joints for which he had been started on an experimental study at VA in October 1977.

The Veteran filed a claim for service connection of a bilateral knee condition in June 2004.  A rating decision dated in August 2004 declined to reopen the claim for service connection for a left knee disability and denied service connection for a right knee disability.  The Veteran only pursued an appeal regarding the right knee.   

The appellant presented testimony on personal hearing in April 2007 that he was an operating room technician at Walter Reed Army Medical Center in service.  He stated that on occasion, a patient who was sedated began to fall, and that as he reached out to catch him, he went down and struck his knee on the tile floor.  The Veteran related that he was placed on light duty, and received physical therapy and sick leave.  He said that after the incident, the knee bothered him off and on, lost strength, and gave him more trouble as time went on.  He testified that he became unable to climb ladders or get up off the floor without holding on to something.  The Veteran stated that he could not engage in any strenuous activity or heavy lifting, and that his doctor told him that he had arthritis.

The appellant was afforded a VA joints examination in January 2010.  The examiner indicated that the claims folder was reviewed.  A history of right knee trauma in 1959 was noted.  A comprehensive physical examination was performed.  An X-ray of the right knee was interpreted as showing degenerative arthritis and medial joint compartment cartilaginous degeneration.  Following evaluation, the examiner stated that service clinical records had documented some type of minor knee problem in 1959, but that there was no documentation of a chronic knee problem over the 50 years since then.  It was opined that the current knee condition was about average for an 88-year-old man who had worked 32 years as a janitor following service.  

Pursuant to Board remand, the appellant underwent another knee examination in August 2010.  The examiner indicated that the claims folder was reviewed.  History of injury as previously noted was recited.  The Veteran related that after the initial injury, the knee did not bother him but began to hurt around 1962.  The examiner provided a chronology of service entrance and discharge examination reports from 1945 to 1962 indicating a normal knee, as well as post service documentation of degenerative changes in May 1977 and thereafter.  Following physical examination and review of prior X-rays, the examiner noted that service medical records noted right knee pain in 1959 but that two subsequent physical examinations did not report any right knee condition.  It was opined that right knee degenerative joint disease was less likely than not caused by an inservice event.  This opinion was reiterated in a March 2011 addendum to the August 2010 examination report.

VA outpatient clinical records dated between 1994 and 2008 refer to arthritis of the knees in the Veteran's problem list.

In July 2008, April 2009, and May 2009, the AMC requested that WRAMC submit records concerning treatment for the Veteran's right knee.  WRAMC provided a negative reply in June 2009 and February 2011.

In November 2009, September 2010, and January 2011, the RO requested that the National Personnel Records Center submit any records for right knee treatment in 1959.  Service treatment data were received that were previously reviewed, as well as additional personnel records.  



Legal Analysis

The Board notes that the Veteran has not alleged that right knee disability is due to combat with the enemy in WWII or Korea.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable to this claim.

The Veteran asserts that he has right knee arthritis related to injury in service for which service connection should be granted.  The Board observes, however, that service treatment records are entirely silent for any right knee complaints or treatment.  Service clinical records do show that he was treated for left knee complaints in May 1959.  During that time, X-rays of both knees were obtained that were interpreted as normal.  The service discharge examination report reflects that he denied a knee problem and the lower extremities were evaluated as normal.  There is no documentation evidencing treatment for the right knee immediately after discharge from active duty.  When initially examined by VA in May 1963, he only referred to left knee symptoms and no complaints or findings relative to the right knee are shown. 

The Board points out that the reliable evidence first documents degenerative joint disease of the right knee (arthritis) in 1977, approximately 15 years after retirement from service.  In view of the above, the Board finds that right knee arthritis did not have onset in service, and that the presumption of service connection for arthritis does not attach.  This is because degenerative changes were not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that right knee arthritis was first clinically indicated until many years after discharge from active duty.  Moreover, two VA practitioners reviewed the record in 2010 and determined that right knee disability was less likely than not related to service.  Rationale provided for the conclusions included multiple findings of a normal right knee on physical examinations in service, including at service retirement, lack of documentation of a chronic knee disorder in the years after service, and his age and occupational history.  In view of such, the Board finds that service connection for a right knee disability, including degenerative joint disease, is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board recognizes that lay evidence must be considered when a Veteran seeks disability benefits.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In the instant case, right knee symptomatology is capable of lay observation.  Thus, the Veteran's statements regarding right knee pain and symptoms constitute competent evidence.  However, competence and credibility are different matters.  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In considering the lay and medical history as reported above, the Board notes that although the Veteran provides a history of right knee injury in service, as well as treatment and duty restrictions as result thereof, the evidence contemporaneous to service only reflects treatment for left knee complaints.  In further considering the credibility of his statements the Board observes that when filing several claims for service connection immediately after service, the appellant did not seek service connection for the right knee, nor did he refer to any right knee symptoms on examination in 1963.  There is no reliable post service showing of any continuity of reported right knee symptomatology from service.  The Board would also point out that in the comprehensive medical history provided by Dr. Soshea in 1983, the Veteran does not appear to have mentioned any right knee injury in service and stated that he began to notice knee symptoms in 1976.  The Board finds that such evidence as cited undermines credibility of the Veteran's statements and testimony as to injury in service and continuing symptoms after service.

In this instance, the Board concludes that the Veteran's assertions are not credible as to continuity of symptomatology for the reasons described above and are thus of far less weight than the contemporaneous records. See Buchanan v. Nicholson, 451 F3d 1331 (2006).  The Board finds that the appellant has not been a reliable historian and that his account of right knee disability deriving from service is not credible.  The more probative evidence establishes that a right knee disorder, including arthritis, developed many years after active duty and is unrelated to service.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither inservice chronicity nor continuity of symptomatology of a right knee disorder, and service connection is not in order. See 38 C.F.R. § 3.303.

In summary, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current right knee disability, including arthritis, is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for right knee disability, including arthritis, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


